o f f i c e o f c h i e f c o u n s e l number release date department of the treasury int ernal revenue service washington d c date cc pa cbs br2 gl-804160-00 uilc memorandum for associate area_counsel sb_se area seattle from kathryn a zuba chief branch collection bankruptcy summonses subject offer_in_compromise - this memorandum responds to your request for advice dated date this document is not to be cited as precedent you have asked our advice as to whether the above referenced taxpayer’s tax shelter-related liabilities could be compromised under the commissioner’s new authority to compromise based on the promotion of effective tax_administration we conclude this case does not present exceptional circumstances such that collection of the full tax_liability would be detrimental to voluntary compliance by taxpayers legend x y date a b background in the taxpayer learned of the opportunity to invest in x a partnership which was itself a partner in several of the nationally marketed y partnerships the tax attorney who told him of the investment assured him that the general partners were credible and that the investment was real and substantive as opposed to merely a tax_shelter the taxpayer states that he also sought the advice of his accountant and hired an independent tax attorney to review the materials and that both advised him that the investment was sound from both a tax and profit potential standpoint the taxpayer signed on as a limited_partner and immediately realized investment tax_credits which significantly reduced or eliminated his tax_liabilities for and in the taxpayer learned that the y partnerships were under investigation by the service and that the investment tax_credits would be disallowed in an attempt to remove the partnership-related items from his return the taxpayer filed amended returns for the years through the service_center did not process the gl-804160-00 returns concluding that the statute_of_limitations for assessment had run for those years in the taxpayer accepted the service’s settlement offer with respect to the proposed adjustments to the partnership items on his returns consistent with this settlement tax_motivated_transaction interest under former sec_6621 was assessed against the taxpayer in the taxpayer received a letter outlining the service’s settlement proposal with respect to overvaluation substantial_underpayment and negligence penalties partners accepting the settlement would be assessed only a sec_6659 overvaluation penalty for partners who declined to settle the letter explained that the service’s litigation position would be that they were liable for both substantial_underpayment and negligence penalties the taxpayer apparently declined to settle and statutory notices of deficiency were issued shortly thereafter the taxpayer defaulted on the notices and penalties were assessed in late as of date the tax_liability totaled more than dollar_figurea the taxpayer has offered to compromise with the service on terms more favorable than those he declined to accept in he proposes to pay just over dollar_figureb in full satisfaction of his liabilities relating to investment in the tax_shelter the collection information statements in the file reveal that this offer represents less than of the current value of his assets without taking current and prospective income into account in fact it is undisputed that the assessed tax_liability including all interest accruals could be collected in full without causing the taxpayer economic hardship as defined under treasury regulations the taxpayer’s offer is premised not on any hardship or collectibility grounds but on the theory that holding him liable for full payment would be unfair and would therefore be detrimental to voluntary compliance the taxpayer raises two principal arguments in support of his contention that equity and fairness warrant the acceptance by the service of less than the previously determined and assessed tax first the taxpayer argues that he should not be held liable for penalties or tax-motivated transaction interest because he performed due diligence prior to investing in the partnership and signed on as a partner with a legitimate expectation of future profits second the taxpayer argues that the service erred by failing to process the amended returns he submitted in december of in addition to these specific allegations the offer and the supporting documentation imply that the service should compromise with the taxpayer because he was defrauded by the tax_shelter promoters in sum the taxpayer argues that acceptance by the service of his proposed compromise would promote effective tax_administration because collecting the tax in full would be detrimental to voluntary compliance by taxpayers your draft memorandum to the offer group concludes that compromise of the taxpayer’s tax shelter-related liabilities would not promote effective tax_administration as is explained more fully below we agree with your conclusion discussion gl-804160-00 the secretary may compromise any civil or criminal case arising under the internal revenue laws prior to referral to the department of justice for prosecution or defense sec_7122 permissible bases for compromise are established by treasury regulations temporary regulations issued date expanded the service’s authority to compromise beyond the traditional bases of doubt as to collectibility or doubt as to liability see temp sec_301_7122-1t where there are no grounds for compromise on collectibility or liability grounds a compromise may be entered into to promote effective tax_administration where collection of the full liability would create economic hardship within the meaning of sec_301_6343-1 of the treasury regulations or exceptional circumstances exist such that collection of the full liability would be detrimental to voluntary compliance by taxpayers temp sec_301_7122-1t b no such compromise may be entered into where it would undermine future compliance with the tax laws id the taxpayer has proposed compromise of this case based on a determination that it would promote effective tax_administration under the standards articulated in the regulations the taxpayer argues that even though as is noted above the tax_liability at issue could be collected in full without causing economic hardship collection of the full tax_liability would be detrimental to voluntary compliance by taxpayers where this basis can be established compromise is authorized regardless of the taxpayer’s financial circumstances see temp sec_301_7122-1t b ii the regulations do not give a more exact standard or list factors to be considered but illustrate this basis through two examples see temp sec_301 1t b iv e the procedures implementing this basis for compromise show that the service anticipates compromising when collection of the full liability would be unfair or inequitable see irm form_656 offer_in_compromise rev instructions pincite the taxpayer maintains that his due diligence in investigating the partnership before investing demonstrates that his decision to invest was motivated by profit potential however his personal profit_motive is not relevant to determination of the tax_motivated_transaction interest he seeks to avoid whether a partnership transaction is entered into for profit is determined by the intent of the partnership based on the intent of the general partners entering into the transaction see 820_f2d_321 9th cir brannen v commissioner 78_tc_741 aff'd 722_f2d_695 11th cir see also 75_tc_424 aff'd without published opinion 691_f2d_490 3d cir 78_tc_659 acq 1984_2_cb_1 and acq 1984_2_cb_2 as a partnership_item profit motivation is determined in a partnership level proceeding sec_301_6231_a_3_-1 sec_6221 similarly the valuation of partnership assets for purposes of the overvaluation penalty under former sec_6659 and sec_6662 is determined at the partnership level smith v commissioner tcmemo_1990_510 such an overvaluation makes tax motivated interest apply under former sec_6621 gl-804160-00 a partner is bound with respect to affected items based on the determination of partnership items affected items are items that are affected by partnership items sec_6231 affected items include penalties temp sec_301 a -1t tax motivated interest under former sec_6621 is an affected_item 95_tc_209 if a transaction is determined to be a sham at the partnership level because the partnership did not enter into the transaction for profit tax motivated interest under former sec_6621 applies irrespective of an individual partner’s personal motive for investing in the partnership see thomas v united state sec_83 aftr2d par 6th cir sec_6621 applies because the transactions were shams regardless of the individual partner’s profit_motive see also 79_f3d_726 8th cir cert_denied 117_sct_85 62_f3d_1266 10th cir 933_f2d_1124 2d cir 924_f2d_1018 11th cir kozlowski v commissioner 66_tcm_754 aff'd 70_f3d_1279 9th cir klieger v commissioner 64_tcm_1624 the taxpayer’s offer makes no effort to dispute any of the foregoing his offer maintains that these rules are unfair and that his personal profit_motive should be taken into account he is essentially maintaining that congress has enacted an unfair statutory scheme and that the service should use its compromise power to rewrite the rules regarding the determination of partnership liabilities we cannot agree that the authority to compromise under sec_7122 is so broad as to allow the service to disregard or override the considered judgments of congress the service’s procedures for compromise based on the promotion of effective tax_administration recognize that the policy choices made elsewhere in the code must be given due consideration see irm handbook exam offer_in_compromise sec_3_4 where as here congress has enacted an express and comprehensive scheme which dictates a certain result a decision to categorically disregard that scheme would be beyond the service’s authority as is mentioned above the taxpayer attempted to amend his returns to remove most of the investment tax_credits related to his investment in the subject partnership upon receipt of the amendments the service_center concluded that the statute_of_limitations prevented amendment of the returns in question the taxpayer and the offer examiner an analogy to bankruptcy law may help illustrate this point congress has granted bankruptcy courts the power to issue any order process or judgment that is necessary or appropriate to carry out the provisions of the bankruptcy code u s c sec_105 however the supreme court has held that even this broad grant of power does not exist in a vacuum and cannot be used to disregard or circumvent specific bankruptcy code provisions see 485_us_197 stating that a bankruptcy court’s equitable powers must and can only be exercised within the confines of the bankruptcy code it is logical to conclude that the secretary’s discretionary compromise authority is similarly constrained gl-804160-00 have correctly pointed out that the statute_of_limitations for assessment of the items the taxpayer sought to amend was held open by the on-going partnership level proceeding however it does not follow from this conclusion regarding the statute_of_limitations that the amended returns should have been processed the code requires that all partnership items on an individual partner’s return be treated in a manner consistent with the position taken on the partnership return see sec_6222 a partner who wishes to amend partnership items can request to do so by filing an administrative_adjustment_request with the service within three years of the filing of the partnership return and prior to the issuance of a final_partnership_administrative_adjustment fpaa to the tax_matters_partner see sec_6227 d after the time for filing an administrative_adjustment_request has expired an individual partner can make a deposit to stop the accrual of interest but only in the manner specified by announcement 1986_47_irb_46 because the taxpayer did not file an administrative_adjustment_request form with his return and did not comply with the deposit procedures of announcement the amended returns should not have been processed finally we address the claim that the fraudulent acts of the tax shelter’s general partners create a basis for compromise of this case we cannot agree with this premise in directing the service to consider additional bases for compromise in order to promote effective tax_administration congress gave no indication that it intended that the service would adopt a standard under which the government would act as an insurer or would relieve taxpayers of those risks attendant to business and financial transactions the regulations expanding the commissioner’s compromise authority are also inconsistent with this idea they give two examples of potential compromises based on the conclusion that collection would be detrimental to voluntary compliance by taxpayers in the first a taxpayer is incapacitated and unable to comply with the tax laws upon regaining his ability to do so the taxpayer immediately attends to his tax obligations in the second the taxpayer incurs a liability when he relies on erroneous advice by the service and it is clear that he could have and would have avoided the liability had the advice been correct see temp sec_301 1t b iv e compromise due to the acts of third parties beyond the control of the service particularly acts by a taxpayer’s partners employees or other fiduciaries is a departure from these examples in both of the examples in the regulations the implicit assumption is that the taxpayer would have complied but for some occurrence over which he had no control that is not so in this case here the taxpayer’s liability arose out of sham transactions in which he chose to participate as a partner regardless of whether the taxpayer knew or had reason to know that the general partners were making misrepresentations or would later fail to perform on their obligations as promised the taxpayer was the individual in the best position to evaluate those risks it is our understanding that the payment made at the time the taxpayer submitted the amended returns has since been applied as the taxpayer initially instructed and that interest accruals have been adjusted accordingly gl-804160-00 under these circumstances we do not agree that collection would be detrimental to voluntary compliance by taxpayers to the contrary compromise on the basis of the general partners’ fraud would place the government in the role of an insurer against poor business decisions by taxpayers reducing the incentive for taxpayers to thoroughly investigate the consequences of transactions for the service to play that role would be particularly inappropriate when the transaction at issue is participation in a tax_shelter reducing the risks of participating in tax_shelters would encourage more taxpayers to run those risks thus undermining rather than enhancing compliance with the tax laws see temp sec_301_7122-1t b ii no compromise based on the promotion of effective tax_administration may be entered into where it would undermine compliance with the tax laws compromise in this case could also seriously undermine the service’s ongoing efforts to settle large tax_shelter litigation on a consistent basis see i r c c requiring that consistent settlements be offered to all partners for these reasons compromise under these circumstances could not be said to promote effective tax_administration if you have any questions please contact the attorney assigned to this matter at
